t c memo united_states tax_court alta f ellis-babino petitioner v commissioner of internal revenue respondent docket no filed date r disallowed p’s claimed dollar_figure million general_business_credit resulting in his determining deficiencies in income_tax and sec_6662 accuracy-related_penalties for p’s and tax years held p is liable for the deficiencies held further p is liable for the sec_6662 accuracy- related penalties alta f ellis-babino pro_se michael w tan for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies and accuracy-related_penalties in a notice_of_deficiency respondent disallowed petitioner’s claimed carryover from of a dollar_figure general business_tax_credit to the and tax years respondent then determined income_tax deficiencies and sec_6662 accuracy- related penalties for those years the issues stem from a dollar_figure million general business_tax_credit petitioner originally claimed on form_3800 general_business_credit credit attached to her federal_income_tax return petitioner carried over unused portions of that credit to the years at issue the issues for decision are whether petitioner is liable for the income_tax deficiencies and sec_6662 accuracy-related_penalties for each of the and tax years background this case was submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by thi sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue the rule references are to the tax_court rules_of_practice and procedure reference at the time the petition was filed petitioner a retired school teacher resided in california on date respondent mailed to petitioner a statutory_notice_of_deficiency determining the following deficiencies and sec_6662 accuracy- related penalties year total deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner filed with this court her petition disputing these amounts the case was docketed as docket no 26355-09s in an attachment to her petition petitioner stated this taxpayer has submitted proof of ownership_interest in a s-corporation afaye inc established in the state of nevada circa for the purpose of passing general business tax_credits from a fiduciary custodial safe keeper i e a u s chartered national bank who sold the taxpayer one unit of tax_credits under sec_2on petitioner’s motion and without any objection by respondent this court removed the sec_7463 small case s designation by order on date thereby converting this matter to regular case status and changing the docket number to sec_6111 and for a sum of dollar_figure cash_equivalent between and it was announced by the national bank deposit guaranty national bank of jackson mississippi during that purchase period that one unit of these general business tax_credits equated to a dollar_figure cash_value that could be used to reduce ones tax_liability on earned_income and losses on date respondent sent to petitioner a letter informing her of rule which requires that the parties stipulate all relevant matters not in dispute and requesting that petitioner submit documents to that extent in this letter respondent asked for documents supporting petitioner’s eligibility to use the dollar_figure million general business_tax_credit including a canceled check for dollar_figure she paid for the credit activity logs or employment records showing she conducted research eligible for the credit and receipts or other documentation showing that she incurred dollar_figure million in eligible expenses on date respondent received a letter from petitioner in which she made four numbered point s petitioner’s point was to my knowledge i have never made a claim stating an entitlement or eligibility to use dollar_figure in general tax_credits petitioner’s point was that her late spouse had purchased a dollar_figure financial_instrument from deposit guaranty national bank and that she did not have any canceled checks money orders receipts or other documents related to it and that she never personally held them at any time petitioner’s point was that to her knowledge she never claimed that she participated or conducted any research that would give her a general business_tax_credit entitlement finally as point petitioner reiterated that i never claimed to have incurred a dollar_figure expense that would make me eligible for any general business_tax_credit included with this letter petitioner attached a declaration of alta f ellis-babino in which she states in the late 1990’s my late spouse clovis babino along with several other people met in order to purchase a combination of tax_credit bearer bonds that the dgnb deposit guaranty national bank was selling the instruments were selling for dollar_figure per unit each unit was stated to have a tax_credit value of dollar_figure sic on date respondent received additional information from petitioner with this information petitioner included the same letter with the points and declaration discussed above but also included a copy of a guaranteed tax_shelter bearer certificate that stated each unit amount dollar_figure to the order of lamar ellis ttee dr lamar ellis is petitioner’s brother on date respondent sent to petitioner a letter acknowledging receipt of her date letter and indicating the inconsistent positions she had taken with respect to the credit the letter stated if it is your position that you never claimed such credit then the tax shown on the notice_of_deficiency would accurately reflect your position accordingly i will interpret this to mean you are not disputing the tax but instead are seeking resolution of the accuracy related penalty the letter further discussed petitioner’s other points expressing some confusion as to her actual position and suggesting a face-to-face or a telephone conference on date respondent received a letter from dr ellis stating that because of petitioner’s health he would be handling her tax matters dr ellis stated that petitioner maintains her position from point sec_1 and and that the above carry forward amount is a result of her tax advisor’s lack of knowledge how her form_8283 trade secret portion of contribution to qualified cdc’s should be treated dr ellis also stated that tax payer sic babino is still claiming the credit but believes that it should be shown as an credits upon or he further stated that she relinquish ed point sec_2 and included with this letter was a form_2848 power_of_attorney and declaration of representative designating gertrude and lamar ellis as petitioner’s representatives on date respondent received a fax from petitioner dated date the fax stated the petitioner was asked by lamar ellis to join his scientific think tank in for the purpose of writing and submitting copyrights trade secrets trademarks fda 510-k’s technical know-how implementation of durable medical equipment dme and pharmaceutical applications to the u s drug enforcement administration all of which were related to the treatment cure of rare diseases the petitioner spent an estimated ten hours a week performing these tasks from without payment with a promise from dr lamar ellis and dr lamar ellis charitable_remainder_trust that the petitioner would receive tax_credit percentage if and when the contribution was made to a faith based organization on date respondent received a fax from petitioner titled declaration of lamar ellis at the request of the petitioner which included the excerpted statement from the date fax and went on to state because petitioner is a beneficiary of the dr lamar ellis charitable_remainder_trust she is also claiming a certain percentage of dr lamar ellis crt rare disease orphan drug research r d tax_credits these tax_credits were generated by lamar ellis and other s starting in under a u s treasury dept nasa doctorate program known as the rare diseases orphan drug research act these r d tax_credits are non-expiring and must be carried forward yearly via form s or according to lamar ellis this fax also stated that petitioner in answer to respondent’s question did claim the r d tax to reduce her taxes for the years and petitioner also stated that she disagreed with respondent because she now realizes that her answers to that correspondence were proof less the petitioner will now rely upon the above declaration of lamar ellis and will also present him as my expert witness on date petitioner mailed to respondent a letter dated date titled final comments this letter was essentially the same as the date fax but also included petitioner’s and tax returns on date respondent received two letters from petitioner one of the letters dated date stated that petitioner would submit her own stipulation of facts and exhibits the other letter stated that petitioner desire sic to file a motion to submit subpoena s for recordation purposes and included copies of subpoenas from the u s tax_court which petitioner had typed on date petitioner presented four sets of documents to respondent these documents were mostly typewritten discussions prepared for this litigation on the research done by dr ellis and his dr lamar ellis trust 3the court’s copy of the form_1040 individual_income_tax_return is missing page respondent reserved objections to exhibits 8-j 10-j 11-j and 15-j through 18-j on the grounds of authenticity relevancy and truth of the documents i burden_of_proof discussion the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner sec_7491 petitioner did not argue that the burden should shift and as we find below failed to maintain the required records or comply with the substantiation and cooperation requirements of sec_7491 accordingly the burden_of_proof remains on petitioner 4the court finds that these exhibits are relevant to the case at hand accordingly we overrule respondent’s objections fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence ii petitioner’s contentions petitioner did not present a coherent argument as to her entitlement to the claimed dollar_figure million general_business_credit after earnestly piecing through each of petitioner’s often conflicting statements in the correspondence discussed above the court believes that she has conceded that she was never entitled to the general_business_credit but alleges that she is entitled to a research_and_development credit petitioner apparently also abandons her statements that her husband purchased a tax_shelter for dollar_figure which allowed her the credit iii mystery credit respondent believes and we agree that petitioner appears to be referring to either the so-called orphan_drug_credit of sec_45c or the so-called increasing research activities credit of sec_41 sec_45c provides that the orphan_drug_credit may be allowed for qualified_clinical_testing_expenses related to a rare_disease_or_condition designated under sec_526 of the federal food drug and cosmetic act sec_41 explains that the increasing research activities credit may be allowed for research_and_development expenses_incurred over a baseline amount determined by a formula contained in that section petitioner did not present any evidence that she incurred any expenses related to clinical trials or research_and_development there are no receipts or other documents concerning expenses in the record petitioner fails to meet her burden of proving that respondent’s determinations were improper and is therefore liable for the deficiencies in income_tax for the years at issue iv sec_6662 penalties respondent determined that petitioner is liable for sec_6662 accuracy-related_penalties for her and tax years pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 see also 118_tc_358 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner's determination is incorrect higbee v commissioner t c pincite subsection a of sec_6662 imposes an accuracy-related_penalty of of any underpayment that is attributable to causes specified in subsection b respondent asserts that petitioner’s underpayment was attributable to negligence or disregard of rules and regulations see sec_6662 n egligence includes any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent met his burden of production and petitioner did not address the sec_6662 penalties petitioner presented no evidence that she had reasonable_cause for any portion of any underpayment see basile v commissioner tcmemo_2005_51 because petitioners did not contest the additions to tax or penalties in the petitions they are deemed conceded citing rule b and swain v commissioner t c pincite the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
